Irvin, J.
Joseph Rolette filed his bill in the district court of Crawford county, from which it appears, that the said Joseph Rolette, and Jane Rolette his wife, and *382Bernard W. Brisbois as trustee, entered into an agreement for the separate maintenance of the said Jane, by which an annuity Was settled upon her during her life, the payment of which was secured her by bond and mortgage. The object of the bill in this case is, to set aside and cancel that deed for a separate maintenance, as well as the bond and mortgage, for the reason that the said deed, bond and mortgage were made without any legal or adequate consideration ; “and with a view to accomplish an illegal object, which the said parties had no right to assume upon themselves to accomplish, and that the same is contrary to the laws of the land, and the salutary customs and usages of society, and ought to be set aside.” To this bill a general demurrer was filed, which upon .argument, was sustained by the district court, and from which decision an appeal was taken to this court.
When this deed which is made a part of the bill, is examined, it is found to be strictly such as is sanctioned and sustained by the authorities.
In support of the bill, the counsel relied on the case of Rogers v. Rogers, 4 Paige, 516, and the authorities therein cited; Westmeath v. Westmeath, 4 Eng. Eccl. Rep. 228; Mortimer v. Mortimer, id. 543; Carson v. Murray, 3 Paige, 482; 11 Vesey, 536; 8 Term Rep. 545; 2 Story’s Eq. 652, 4; 1 Chitty’s Pr. 58.
In resistance of- this bill, and in support of the demurrer, the counsel for the defendants relied on 4 Petersdorff’s Abr. 85; Cook v. Wiggins, 10 Vesey, 191; Rodney v. Chambers, 2 East, 105; Gawden v. Draper, 2 Ventr. 217; Moore v. Moore, 1 Atkins, 272; Lord Vane's Case, 13 East, 171; Fenner v. Lewis, 10 Johns. 38; Baker v. Barney, 8 id. 483; Carson v. Murray, 3 Paige, 483; 2 Kent’s Com. 161; and Shethar v. Gregory, 2 Wend. 422.
The deed herein set forth is not a deed for the separation of the plaintiff and his wife, and which as such, would have been obnoxious to many of the authorities cited by the counsel for the complainant, but is a deed *383for the separate maintenance of the wife, made and entered into many years after the separation had taken place. Such deeds being allowable, and when entered into sustained by the courts, we can see no objection, from any thing which arises out of the nature of this contract, to the decision of the district court.
If there be any thing in this particular case to be objected to in support of the bill, it must arise out of the deed itself, but which, as we have already said, upon examination, we find to be strictly such as is sanctioned and sustained by the authorities. We therefore think the decision of the district court right, and affirm the same with costs.